Case 1:18-cv-05780-FB-SMG Document 85 Filed 07/10/20 Page 1 of 1 PagelD #: 619

SYonathan Slver Grossroad Tower
Attorney at Law 80-02 Hew Gardens Road, Suite +316, Hew Gardens, NY. 11415
see (218) 520-1010
of Counsel Fax No. (718) 575-9842
Sfephen TF Fein juanplata@ aol.com
Sennifer Beinert

FaalC. Herson

July 10, 2020

Magistrate Judge Steven M. Gold
United States District Court
Eastern District of New York

225 Cadman Plaza East
Brooklyn, NY 11201

Re: Gursewak Singh v Lintech Electric Inc., et al
United States District Court EDNY 18 CV5780

Dear Magistrate Gold:

The parties are not ready at this time to proceedAo mediation.

JS/eb

 
